Journal Entries (1822-27): Journal3: (1) Time for declaration and plea extended *p.355; (2) pleadings withdrawn, leave to file amended declara*259tion and plea *p. 508. Journal ¿j.: (3) motion for plea or judgment MS p. 18; (4) motion for delivery of bill of particulars MS p. 18; (5) motion for leave to file plea MS p. 18; (6) motion to withdraw motion for plea MS p. 18; (7) motion for judgment for want of plea MS p. 18; (8) rule for delivery of bill of particulars MS p. 18; (9) leave given to withdraw motions, motion to plead in 30 days overruled, motion to plead in 4 days MS p. 28; (10) referred MS p. 67; (11) notice of hearing required MS p. 70; (12) motion for substitution as plaintiff MS p. 130; (13) motion for abatement MS p. 133; (14) motion for substitution denied, motion for abatement granted MS p. 155.
Papers in File: (i) Precipe for process; (2) summons and return; (3) motion to withdraw motion for plea; (4) demurrer; (5) joinder in demurrer; (6) stipulation for withdrawal of pleadings; (7) declaration; (8) notice of demand for oyer of letters of administration; (9) copy of letters of administration; (10) motion for delivery of bill of particulars; (11) memo, of delivery of bill of particulars; (12) motion for judgment for want of plea; (13) motion for leave to file a plea; (14) motion for plea or judgment; (15) motion for plea; (16) rule of reference; (17) stipulation for notice of hearing; (18) motion by administrator to be substituted as plaintiff; (19) transcript of journal entries.
1822-22 Calendar, MS p. 76.